Name: Commission Regulation (EC) No 1288/2001 of 28 June 2001 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1288Commission Regulation (EC) No 1288/2001 of 28 June 2001 on the issuing of A1 export licences for fruit and vegetables Official Journal L 176 , 29/06/2001 P. 0034 - 0034Commission Regulation (EC) No 1288/2001of 28 June 2001on the issuing of A1 export licences for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 298/2000(2), and in particular Article 2(3) thereof,Whereas:(1) Commission Regulation (EC) No 862/2001(3) sets the quantities for which A1 export licences, other than those requested in the context of food aid, may be issued.(2) Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which A1 licences may be issued.(3) The Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2(3) of Regulation (EC) No 2190/96, would be exceeded if A1 licences were issued without restriction for shelled almonds in response to applications submitted since 22 June 2001; therefore, one percentage should be fixed for the issuing of licences for quantities applied for on 22 June 2001 and applications for A1 licences submitted later in that application period should be rejected,HAS ADOPTED THIS REGULATION:Article 1A1 export licences for shelled almonds for which applications were submitted on 22 June 2001 pursuant to Article 1 of Regulation (EC) No 862/2001 shall be issued for 79,7 % of the quantities applied for.Applications for A1 export licences submitted after 22 June 2001 and before 24 June 2001 for this product shall be rejected.Article 2This Regulation shall enter into force on 29 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 292, 15.11.1996, p. 12.(2) OJ L 34, 9.2.2000, p. 16.(3) OJ L 122, 3.5.2001, p. 8.